Citation Nr: 1807958	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating evaluation in excess of 20 percent for service-connected degenerative joint disease with post-operative changes of laminectomy in lower lumbar spine.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in September 2017.  All remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDING OF FACT

The Veteran's low back disability has not manifested as forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235 to 5243 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As this is a downstream issue, additional VCAA notice is not required.  
38 C.F.R. § 3.159  (b)(3)(i) (2016).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

In this case, two VA examinations were conducted in regard to the low back in August 2013 and November 2017.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

The Board notes that the November 2017 VA examination complies with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Low Back Disability

Legal Criteria

The Veteran's lumbar spine disability has been evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is rated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar (50 percent); 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

In this case, no objective neurologic abnormalities were found on examination; therefore, no additional rating is warranted under these criteria.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

Facts and Analysis

The Veteran filed the increased rating claim for low back in June 2013.  His low back disability is evaluated under Diagnostic Codes 5243-5242.

The Veteran appeared for a VA examination in August 2013.  He reported severe spinal flare-ups.  He was not experiencing a flare-up during examination and the examiner noted it would be merely speculative to opine as to range of motion during a flare-up.  The range of motion was recorded as follows: forward flexion ends at 50 degrees with painful motion at 45 degrees; extension ends at 25 degrees with painful motion at 25 degrees; right lateral flexion ends at 30 degrees or greater with painful motion at 30 degrees or greater; left lateral flexion ends at 30 degrees or greater with painful motion at 30 degrees or greater; right lateral rotation ends at 30 degrees or greater with painful motion at 30 degrees or greater; left lateral rotation ends at 30 degrees or greater with painful motion at 30 degrees or greater.  There was no additional limitation after repetitive use testing.  Functional loss was evidenced by less movement than normal and pain on movement.  There was no tenderness or guarding.  Muscle strength was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  No ankylosis was noted.  While IVDS was found there were no incapacitating episodes reported during the previous 12 months.

The Veteran appeared for a VA examination in November 2017.  He did not report flare-ups or functional loss.  Range of motion for the spine was recorded as follows: forward flexion ends at 55 degrees; extension ends at 10 degrees; right lateral flexion ends at 15 degrees; left lateral flexion ends at 20 degrees; right lateral rotation ends at 20 degrees; left lateral rotation ends at 25 degrees.  There was no additional limitation after repetitive use testing.  The examiner noted that advanced age is a contributing factor to limitation on range of motion.  There was no evidence of pain with weight bearing, tenderness or pain on palpation, guarding or muscle spasm.  Muscle strength was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  IVDS was not found.  The examiner noted less movement than normal due to ankylosis, adhesions etc.  He later noted no ankylosis.  The examiner noted functional impact as the Veteran is unable to lift more than 20 pounds.

The examiner noted that as to ROM, pain, weakness, fatigability, or incoordination during flare-ups or when the joint is repeatedly used over a period of time, such an opinion cannot be provided without resorting to mere speculation because the Veteran did not have a flare-up of the back condition during this examination.  The examiner further noted that the Veteran did not report additional functional loss with repeated use over time.  The examiner stated that ROM was tested actively and with weight bearing.  The examiner explained that passive ROM testing is not appropriate when examining the lumbar spine and opposite joint testing does not apply to the lumbar spine.  The Veteran did not exhibit increased pain with repeat range of motion measurements.  He did not recount flare-ups.  

Upon review of the evidence, there is no evidence of forward flexion of the thoracolumbar spine being limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine to warrant a higher rating.  

The Board acknowledges that the November 2017 examiner recorded less movement than normal due to "ankylosis, adhesions etc."  However, the examiner later noted no ankylosis.  Further, no evidence suggests favorable ankylosis of the entire thoracolumbar spine at any time during the appeal period.  The rating criteria state that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  The Veteran has not reported at any time fixation of any spinal segment.  While movement is painful, he has consistently been able to move the low back.  The Board also notes that the November 2017 examiner found the Veteran's low back condition, to include painful, limited motion, at least partially consistent with aging.  

The Board acknowledges that the Veteran has stated that he has suffered from incapacitating episodes due to his low back.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 CFR 4.71a.  There is no indication here that the Veteran has suffered episodes meeting these criteria.  There are no medical records documenting the required treatment.  

The Board accepts that the Veteran reports painful motion in the low back and at times during the appeal period has reported severe flare-ups of low back pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or the functional equivalent of limitation of flexion required to warrant the next higher evaluation pendency of the appeal.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

In sum, the Board finds the preponderance of the evidence is against the claim for a rating for low back disability in excess of 20 percent.  Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease with post-operative changes of laminectomy in lower lumbar spine is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


